Exhibit 99.1 Century Reports First Quarter 2011 Earnings MONTEREY, CA. May 3, 2011 Century Aluminum Company (NASDAQ:CENX) today reported net income of $25.0 million ($0.25 per basic and diluted share) for the first quarter of 2011. Financial results were negatively impacted by a mark-to-market loss on forward contracts of $4.8 million, primarily related to LME price protection options. Changes to the Century of West Virginia retiree medical benefits program increased quarterly results by $9.4 million with an associated discrete tax benefit of $2.1 million. Cost of sales for the quarter includes a $6.4 million charge for the restart of a curtailed potline at the Hawesville, KY smelter. For the first quarter of 2010, Century reported net income of $6.3 million ($0.06 per basic and diluted share). Cost of sales for the quarter included a $15.5 million net after-tax charge for the portion of power costs at Hawesville payable by the previous power supplier per the terms of the power agreement. Sales for the first quarter of 2011 were $326.3 million, compared with $285.4 million for the first quarter of 2010. Shipments of primary aluminum for the 2011 first quarter were 144,178 tonnes, compared with 144,677 tonnes shipped in the year-ago quarter. "Over the last several months we have witnessed a continuation of the generally attractive market conditions with which the year began," remarked Logan W. Kruger, President and Chief Executive Officer."Industrial activity, driven by increasing consumer wealth, remains strong in China, India and other rapidly developing countries.Regional premiums for metal are at or near record levels, reflecting tight market conditions due to a variety of factors.On the supply side, the environment has become less conducive for the construction of new capacity, especially in those regions which have provided most of the recent growth in our sector.We are closely monitoring inflationary pressures and geopolitical conditions, both of which represent short and longer-term risks that are difficult to assess.On balance, we are reasonably optimistic with regard to market conditions in the foreseeable future." "We made good progress this quarter," continued Mr. Kruger."The team at Hawesville successfully restarted the potline curtailed during the financial crisis; we expect to return to full production during the third quarter.At Grundartangi, the reinstallation of the damaged transformer has allowed us to return to full amperage.We are moving forward on modest capital improvement programs at both plants.Finally, we continue to expend significant time and effort in the complex processes required for the restart of major construction activity at Helguvik." Century Aluminum Company owns primary aluminum capacity in the United States and Iceland. Century's corporate offices are located in Monterey, California. - ### - Century Aluminum’s quarterly conference call is scheduled for 5:00 p.m. Eastern time today. To listen to the conference call and to view related presentation materials, go to www.centuryaluminum.com and click on the conference call link on the homepage. Contacts: Mike Dildine (media) 831-642-9364 Shelly Lair (investors) 831-642-9357 Certified Advisors for the First North market of the OMX Nordic Exchange Iceland hf. for Global Depositary Receipts in Iceland: Atli B. Gudmundsson, Senior Manager Corporate Finance, NBI hf. Steingrimur Helgason, Director Corporate Finance, NBI hf. Cautionary Statement This press release and comments made by Century management on the quarterly conference call contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements about future, not past, events and involve certain important risks and uncertainties, any of which could cause our actual results to differ materially from those expressed in our forward-looking statements. Such risks and uncertainties may include, without limitation, declines in aluminum prices or increases in our operating costs; increasing inflation or other worsening of global financial and economic conditions; increases in global aluminum inventories and the addition of new or restarted global aluminum production capacity; additional delays in the completion of our Helguvik, Iceland smelter; our ability to successfully progress the potential restart of our Ravenswood smelter and implement growth programs at Grundartangi and Hawesville; and our ability to successfully implement measures to protect Century during economic down cycles. More information about these risks, uncertainties and assumptions can be found in the risk factors and forward-looking statements cautionary language contained in our Annual Report on Form 10-K and in other filings made with the Securities and Exchange Commission. We do not undertake, and specifically disclaim, any obligation to revise any forward-looking statements to reflect the occurrence of future events or circumstances. Century Aluminum Company Consolidated Statements of Operations (in Thousands, Except Per Share Amounts) (Unaudited) Three months ended March 31, NET SALES: Third-party customers $ $ Related parties COST OF GOODS SOLD GROSS PROFIT OTHER OPERATING EXPENSES (INCOME) - NET ) SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING INCOME INTEREST EXPENSE – THIRD PARTY - Net ) ) INTEREST INCOME – RELATED PARTY NET LOSS ON FORWARD CONTRACTS ) ) OTHERINCOME – Net INCOME BEFORE INCOME TAXES AND EQUITY IN EARNINGS OF JOINT VENTURES INCOME TAX EXPENSE ) ) INCOME BEFORE EQUITY IN EARNINGS OF JOINT VENTURES EQUITY IN EARNINGS OF JOINT VENTURES NET INCOME $ $ Net Income Allocated to Common Shareholders $ $ INCOME PER COMMON SHARE Basic $ $ Diluted $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted Century Aluminum Company Consolidated Balance Sheets (Dollars in Thousands) (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable – net Due from affiliates Inventories Prepaid and other current assets Total current assets Property, plant and equipment – net Due from affiliates – less current portion Other assets Total $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable, trade $ $ Due to affiliates Accrued and other current liabilities Accrued employee benefits costs – current portion Convertible senior notes Industrial revenue bonds Total current liabilities Senior notes payable Accrued pension benefits costs – less current portion Accrued postretirement benefits costs - less current portion Other liabilities Deferred taxes Total noncurrent liabilities Shareholders’ Equity: Series A preferred stock (one cent par value, 5,000,000 shares authorized; 81,255 and 82,515 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively) 1 1 Common stock (one cent par value, 195,000,000 shares authorized; 93,094,226 and 92,771,864 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity Total $ $ Century Aluminum Company Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Unrealized net loss on forward contracts Unrealized gain on contractual receivable - ) Realized benefit of contractual receivable - Accrued and other plant curtailment costs – net ) ) Debt discount amortization Depreciation Lower of cost or market inventory adjustment ) ) Deferred income taxes - Pension and other postretirement benefits ) Stock-based compensation Undistributed earnings of joint ventures ) ) Change in operating assets and liabilities: Accounts receivable – net Due from affiliates ) Inventories ) ) Prepaid and other current assets ) Accounts payable, trade ) ) Due to affiliates ) Accrued and other current liabilities Other – net ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Nordural expansion ) ) Investments in and advances to joint ventures - ) Restricted and other cash deposits - ) Net cash used in investing activities ) ) CHANGEIN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Century Aluminum Company Selected Operating Data (Unaudited) SHIPMENTS – PRIMARY ALUMINUM Direct (1) Toll Metric Tons Pounds $/Pound Metric Tons Pounds Revenue 1st Quarter 1st Quarter Does not include Toll shipments from Nordural Grundartangi
